Title: To George Washington from Major General Stirling, 3 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Paramis [N.J.] Octobr 3d 1778 7 oClo. a.m.
          
          I wrote your Excellency two letters from Kakiyate, I came here the day before yesterday, my time Since has been Cheifly employed in Veiwing the Country and getting intelligence of the Enemy: two deserters from the 15th yesterday say their Regiment and Eleven others are in a few days to Embark for the West Indies, that they were Officers Servants and over heard this, which is the Cause of their desertion.
          
          
          
          I had their lines reconitred yesterday from Hackensack Bridge to Tapan, they are fully employd in forageing. they have two Redouts on the heights on this side of the New Bridge with about 600 Men, otherwise Hackensack R. is their Boundary on the West, which they seldom come over. I shall leave Genl Woodford here with his Brigade, Spencers Regt the Goshen Militia & some light horse; & shall this Morning proceed to Pasaick where I expect to meet Genl Maxwell with two Regts of his Brigade & 1000 Militia—besides what Genl Winds has with him. from thence I shall be better able to inform your Excellency of the proceedings of the Enemy below. I am your Excys Most Obt Servt
          
            Stirling,
          
        